Los hechos están expresados en la opinión.
El Juez Asociado.Sr. del Toro,
emitió la opinión del tribunal:
*538•Elena Trabal, asistida de sn esposo, vendió a Maimel de Ja-.Cruz.-Bayron, por escritura pública, un solar que se des^ cribe debidamente. Presentada la escritura' en el registro, el registrador la inscribió pero con el “defecto subsanable de expresarse en el documento que la finca principal dé donde se segregaba el solar vendido, se baila inscrita a nombre de la vendedora, al folio 56-del tomo 121°. de-esta ciudad, finca nú-mero 4723, inscripción Ia., no siendo así, pues dicba finca principal se baila registrada al folio 166 del tomo 122°. de este Ayuntamiento, finca número 4756, inscripción Ia.”
' Conviene el comprador, que es el que ba interpuesto el presente recurso gubernativo, en que en la escritura de que se trata se cometió el error que señala el' registrador, pero alega que tal error no constituye defecto subsanable alguno.
Del expediente aparece que existía una finca inscrita en el registro de la cual se segregó una porción de cuatro cuerdas que se vendió a Elena Trabal; que la venta de las cuatro cuer-das también se inscribió en el registro; que Elena Trabal se-gregó después de su finca de cuatro cuerdas un solar que ven-dió a Bayron; que al hacerse la referencia en la escritura de la venta del solar a la inscripción de la finca de la cual se se-gregaba, se consignaron los números correspondientes a la finca, de la cual se .segregó la de cuatro cuerdas y no los que se referían a ésta; que al presentarse para su inscripción en el registro la escritura, de venta del .solar, se advirtip.el error indicado; pero como la- finca vendida- estaba -perf ectamente ide.ntifica.da por los .otros datos consignados en la escritura, el registrador se decidió a-inscribirla en la forma- de que se deja hecho mérito.
El artículo 65 de la Ley Hipotecaria expresa que “serán faltas subsanables las que afecten a la validez del mismo tí-tulo, sin-producir necesariamente la nulidad de la obligación en él constituida. ”
' ¿Afecta el error cometido en este caso a la validez del tí-tulo? En manera alguna a nuestro juicio. Se trata de un *539simple error que quedó de hecho corregido por la misma'ins-cripción. Nada falta para que la finca vendida se entienda transmitida totalmente por la vendedora al comprador. Nin-gún perjuicio podrá sobrevenir a un comprador subsiguiente.
. El registrador debió aclarar el error de algún modo, pero hecho esto no pudo consignar la existencia de un defecto sub-sanable,, porque si algún defecto existió' quedó subsanado por la acción misma del registrador recurrido.
.Se revoca la nota en cuanto al defecto subsanable apuntado.
Revocada la nota 'recurrida en cuánto al de- ' ’ fecto-subsanable'apuntado. ■ ■ ‘ •
Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.